[Cite as Jackson v. Ohio Dept. of Transp., Dist. Two, 2010-Ohio-4029.]

                                       Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




SAMMIE JACKSON

       Plaintiff

       v.

OHIO DEPT. OF TRANSPORTATION, DISTRICT TWO

       Defendant

        Case No. 2009-09086-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Sammie Jackson, filed a complaint against defendant,
Department of Transportation (ODOT), alleging that he suffered paint damage to his
2002 Cadillac Escalade as a proximate cause of negligence on the part of ODOT in
conducting roadway painting operations on the Holland Sylvania Road in Park Center
Court in Lucas County. In his complaint plaintiff described the paint damage incident
relating: “I was on my way to the doctor on Holland Sylvania Road at Park Center Court
when I turn right into the court. I notice(d) the yellow line had been paint(ed).” Plaintiff
later discovered yellow paint had adhered to his vehicle. Plaintiff recalled the incident
occurred on November 5, 2009 at approximately 9:50 a.m. Plaintiff seeks damages in
the amount of $851.44, the estimated cost of removing paint from his vehicle. The filing
fee was paid.
        {¶ 2} 2)       Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the Lucas County Road Maintenance Department and not
ODOT bears the maintenance responsibility for Holland Sylvania Road and Park Center
Court where plaintiff’s incident occurred. Defendant advised ODOT “maintains Central
Avenue which is south of this intersection.” Defendant stated, “[i]n sum, the Lucas
County Road Maintenance Department is responsible for the maintenance of the
roadway upon which plaintiff’s incident occurred (and) (a)s such, the Lucas County
Road Maintenance Department is the proper party to plaintiff’s claim.” The site of the
damage incident was not on a roadway area maintained by ODOT.
       {¶ 3} 3)     Plaintiff did not respond.
                                 CONCLUSIONS OF LAW
       {¶ 4} Ohio Revised Code Section 5501.31 in pertinent part states:
       {¶ 5} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶ 6} The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.




                                 Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




SAMMIE JACKSON

      Plaintiff

      v.

OHIO DEPT. OF TRANSPORTATION, DISTRICT TWO
        Defendant

         Case No. 2009-09086-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in above, plaintiff’s case is DISMISSED. The court shall absorb the court costs of this
case.




                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Sammie Jackson                                    Jolene M. Molitoris, Director
4425 Oak Creek                                    Department of Transportation
Toledo, Ohio 43615                                1980 West Broad Street
                                                  Columbus, Ohio 43223
RDK/laa
4/21
Filed 4/28/10
Sent to S.C. reporter 8/26/10